     Case 2:18-cv-08420-RGK-PJW Document 48 Filed 12/09/19 Page 1 of 4 Page ID #:268



 1    Thomas H. Bienert, Jr. (CA State Bar No. 135311)
 2    Whitney Z. Bernstein (CA State Bar No. 304917)
      BIENERT | KATZMAN PC
 3    903 Calle Amanecer, Suite 350
      San Clemente, California 92673
 4    Telephone: (949) 369-3700
 5    Facsimile: (949) 369-3701
      Email: tbienert@bienertkatzman.com
 6           wbernstein@bienertkatzman.com
      Counsel for James Larkin
 7
 8                         UNITED STATES DISTRICT COURT
 9           CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION
10
11    United States of America,                   Case No. 2:18-cv-08420-RGK (PJW)
12                       Plaintiff,
                                                  CLAIMANT JAMES LARKIN’S
13          v.                                    RESPONSE TO ORDER TO
14    $1,546,076.35 In Bank Funds Seized From     SHOW CAUSE
      Republic Bank Of Arizona Account ‘1889;
15    $1,001,731.18 In Bank Funds Seized From
      Republic Bank Of Arizona Account ‘2592;
16    $206,156.00 In Bank Funds Seized From
17    Republic Bank Of Arizona Account ‘1938;
      $501,248.14 In Bank Funds Seized From
18    Republic Bank Of Arizona Account ‘8103;
      $251,436.00 In Bank Funds Seized From
19    Republic Bank Of Arizona Account ‘8162;
      Any And All Funds Seized From Republic
20    Bank Of Arizona Account ‘8189;
21    $621,832.06 In U.S. Currency Seized From
      Perkins Coie Trust Company Account
22    ‘0012; $9,882,828.72 In Investment Funds
      Seized From Perkins Coie Trust Company;
23    $34,149,280 In Investment Funds Seized
24    From Acacia Conservation Fund Lp;
      $278.73 In Bank Funds Seized From Bank
25    Of America Account ‘8225; And $1,038.42
      In Bank Funds Seized From Bank Of
26    America Account ‘7054,
27                       Defendant.
28

             CLAIMANT JAMES LARKIN’S RESPONSE TO ORDER TO SHOW CAUSE
     Case 2:18-cv-08420-RGK-PJW Document 48 Filed 12/09/19 Page 2 of 4 Page ID #:269



 1           Claimant James Larkin (“Claimant”), by and through his undersigned counsel,
 2    files the instant Response to Order to Show Cause. The United States filed 31 civil
 3    forfeiture complaints over the course of the last year, with all defendant assets alleged
 4    to be proceeds from, or otherwise related to, the operation of Backpage.com, formerly
 5    an online publisher of third-party advertisements. The substantive allegations in each
 6    complaint are substantially similar or near-identical. The complaints also have other
 7    minor variations, as the United States made minor changes in the complaints over time.
 8    Claimants therefore agree that the 31 civil forfeiture complaints (with the exception of
 9    case no. 18-cv-06742-RGK-PJW) share sufficient common questions of fact or law
10    such that it is logical for the Court to consolidate these actions for pretrial purposes
11    under Fed. R. Civ. P. 42(a). Claimants request that the Court postpone any decision
12    on whether, and to what extent, the civil forfeiture complaints should be consolidated
13    for trial and judgment until the conclusion of pretrial proceedings.1
14           Fed. R. Civ. Pro. 42(a) authorizes the Court to issue “any other orders to avoid
15    unnecessary cost or delay.” If the Court consolidates the 31 civil forfeiture actions, it
16    would be helpful if the Court were to direct the United States to file a single,
17    consolidated master complaint, for the convenience of the Court and the parties. Such
18    a complaint could provide an administrative summary of the claims brought by the
19    United States in the 31 actions, with the individual complaints retaining their separate
20    status. See, e.g., In re General Motors LLC Ignition Switch Litig., 2015 WL 3619584, at *7-
21    8 (S.D.N.Y. June 10, 2015). This would allow Claimants to respond to just one
22    complaint, rather than burdening the Court with 31 separate responses.
23           Finally, with respect to 18-cv-06742-RGK-PJW, the pending motions in that
24    matter are substantively and procedurally different from the 31 civil forfeiture
25
26    1
            The Court need not decide now whether “separate judgments should still issue
27    in each of the Backpage Forfeiture Actions,” as the United States requests in its
      response. The Court can take that issue up at the conclusion of pretrial proceedings.
28
             CLAIMANT JAMES LARKIN’S RESPONSE TO ORDER TO SHOW CAUSE
     Case 2:18-cv-08420-RGK-PJW Document 48 Filed 12/09/19 Page 3 of 4 Page ID #:270



 1    complaints and are briefed and ready for argument and decision. Therefore, Claimants
 2    request that the Court not consolidate 18-cv-06742-RGK-PJW with the 31 civil
 3    forfeiture actions at this juncture.
 4
 5
 6    Dated: December 9, 2019                Respectfully submitted,
 7                                           s/ Whitney Z. Bernstein
 8                                           Whitney Z. Bernstein
                                             BIENERT | KATZMAN PC
 9                                           Attorneys for James Larkin
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
              CLAIMANT JAMES LARKIN’S RESPONSE TO ORDER TO SHOW CAUSE
     Case 2:18-cv-08420-RGK-PJW Document 48 Filed 12/09/19 Page 4 of 4 Page ID #:271



 1                               CERTIFICATE OF SERVICE
 2
              I certify that on this 9th day of December, 2019, I electronically transmitted a PDF
 3    version of this document to the Clerk of the Court, using the CM/ECF System, for filing and
      for transmittal of a Notice of Electronic Filing to the following CM/ECF registrants listed
 4    below.
 5                                              s/ Toni Thomas
 6                                              Toni Thomas

 7    John J. Kucera, john.kucera@usdoj.gov
      Daniel G. Boyle, daniel.boyle2@usdoj.gov
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                   CERTIFICATE OF SERVICE
